 Case 2:19-cv-05770-ES-MAH Document 2 Filed 02/14/19 Page 1 of 3 PageID: 36



TROUTMAN SANDERS LLP
Stephen J. Steinlight
875 Third Avenue
New York, New York 10022
Telephone: (212) 704-6000
Facsimile: (212) 704-6288

UNITES STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

RODNEY LEE, PRIVATE PUBLIC
ADVOCATE acting on behalf of JOLIE             Civil Action No. 2:19-cv-05770
BATTISTA,

         Plaintiff,

         v.


LAKEVIEW LOAN SERVICING, LLC,

         Defendants.

                      DEFENDANT LAKEVIEW LOAN SERVICING, LLC’S
                          CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant

Lakeview Loan Servicing, LLC (“Lakeview”) certifies as follows:

         Lakeview is a Delaware limited liability company and is wholly-owned by Bayview

MSR Opportunity Corp. (“Bayview”). No publicly-held corporation holds ten percent or more

of Lakeview’s or Bayview’s stock.

Dated:           New York, New York
                 February 14, 2019                         Respectfully submitted,

                                                          TROUTMAN SANDERS LLP

                                                          By: /s/ Stephen J. Steinlight
                                                          Stephen J. Steinlight
                                                          875 Third Avenue
                                                          New York, NY 10022
                                                          Telephone: (212) 704-6000
Case 2:19-cv-05770-ES-MAH Document 2 Filed 02/14/19 Page 2 of 3 PageID: 37



                                             Facsimile: (212) 704-6288
                                             Stephen.steinlight@troutman.com

                                             Attorneys for Defendant Lakeview
                                             Loan Servicing LLC




                                    2
                   Case 2:19-cv-05770-ES-MAH Document 2 Filed 02/14/19 Page 3 of 3 PageID: 38



                                     CERTIFICATION AND CERTIFICATE OF SERVICE

                           I hereby certify that on February 14, 2019, I electronically filed the foregoing with the

                 Clerk of Court using the CM/ECF system, which will then send a notification of such filing to

                 counsel of record. Service of the foregoing was within the time prescribed by the Rules of the

                 Court.



                                                               By: /s/ Stephen J. Steinlight
                                                                   Stephen J. Steinlight

                                                                   Attorneys for Defendant
                                                                   Lakeview Loan Servicing, LLC




37779204v2 031502.000119                                           3
